Exhibit 10.1

 

AMENDMENT NO. 1

TO THE

SIX FLAGS ENTERTAINMENT CORPORATION

LONG-TERM INCENTIVE PLAN

 

Pursuant to the power reserved to it in Section 19 of the Six Flags
Entertainment Corporation Long-Term Incentive Plan (the “Plan”), the Board of
Directors of Six Flags Entertainment Corporation (the “Company”) hereby amends
the Plan as follows:

 

1.             A new Section 13(d) is hereby added as follows:

 

(d)           Extraordinary Cash Dividends. In the event of an extraordinary
cash dividend or distribution by the Company, the Committee shall, in such
manner as it in good faith deems equitable on such terms and conditions
determined by the Committee in order, in each case, to substantially preserve
the value, rights and benefits of such outstanding Options and SARs (provided,
however, without limiting the foregoing, the Committee may in its sole
discretion determine to apply this Section 13(d) only to those Options and SARs
which are not exercisable at the time of such extraordinary cash dividend or
distribution) (i) adjust the number of Shares subject to any outstanding Option
or SAR, (ii) adjust the exercise price with respect to any outstanding Option or
SAR, and/or (iii) make a cash payment to the holder of the Option or SAR.  For
purposes of the foregoing, an “extraordinary cash dividend or distribution”
shall include any special cash dividend or any substantial increase in the
quarterly dividend rate payable on the Shares.

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be executed
this 4th day of May 2011.

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

/s/ Walter S. Hawrylak

 

By: Walter S. Hawrylak

 

Its: Senior Vice President, Administration

 

--------------------------------------------------------------------------------